PATRICK J. JOYCE, ESQ.

Attorney at Law
70 Lafayette Street - 2nd Floor
New York, New York 10013
(212) 285-2299
FAX (212) 513-1989

New Jersey Office:
658 Ridgewood Road
Maplewood, NJ 07040
(973) 324-2711

December 9, 2019
BY ECF

Honorable Carol B. Amon

United States District Court Judge
United States Courthouse

225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Scott Brettschneider
18 CR 123 (CBA)

Dear Judge Amon,

I was the attorney for Mr. Scott Brettschneider, the defendant in the above captioned
case. Mr. Brettschneider was sentenced on July 29, 2019 before Your Honor. On August 5,
2019 a Notice of Appeal was filed on Mr. Brettschneider’s behalf. This Notice of Appeal was
filed in a timely fashion. Subsequently, on August 22, 2019 and September 20, 2019, Your
Honor amended the judgment. I was unaware that another notice of appeal would need to be
filed after an amendment of the judgment. Another was not filed after the amendments to the
judgment. As a consequence, defendant’s notice of appeal is now untimely.

By way of this letter I respectfully request an extension of time to file a notice of appeal.
We have spoken with the Government, specifically AUSA Andrey Spektor, who consents to

this request and our filing of another notice of appeal.

Thank you very much for your consideration of this matter.

ay ctfully,
Lika ip

Cc: AUSA Spektor
